Citation Nr: 0600315	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-23 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington
 

THE ISSUE

Entitlement to an effective date prior to August 16, 2001 for 
a grant of service connection for depression.  

[The veteran's claim that an August 1990 decision of the 
Board of Veterans' Appeals (Board), which denied entitlement 
to service connection for post-traumatic stress disorder 
(PTSD) should be revised or reversed on the basis of clear 
and unmistakable error (CUE) is addressed in a separate Board 
action.]

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1977 to August 
1984.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which granted service connection for 
depression, effective August 16, 2001.  The veteran timely 
disagreed with the effective date assigned for that grant of 
service connection, and the RO issued a statement of the case 
(SOC) in early April 2004 following de novo review by a 
Decision Review Officer.  The veteran thereafter submitted a 
substantive appeal in mid-June 2004.  That substantive 
appeal, with application of the mailing rule where no 
postmark date is documented, is timely.  38 C.F.R. § 
20.305(a), (b) (2005).

In November 2005, the undersigned Acting Veterans Law Judge 
granted a motion to advance the veteran's appeal on the 
Board's docket on the basis of family considerations, 
including financial considerations.  See 38 U.S.C.A. § 7101 
(West 2002); 38 C.F.R. § 20.900(c) (2005).

The veteran requested a hearing before the Board by video 
conference.  The requested video conference hearing was 
conducted by the undersigned Acting Veterans Law Judge in 
July 2005.  


FINDINGS OF FACT

1.  On August 16, 2001, the RO received the veteran's request 
for service connection for depression, among other claims.

2.  The veteran did not file a formal or informal claim for 
service connection for depression in the year prior to August 
2001.

3.  There was no pending or unadjudicated claim for service 
connection for depression, or for any other psychiatric 
disorder, at the time the veteran submitted the August 2001 
claim for service connection for depression.


CONCLUSION OF LAW

The criteria for an effective date prior to August 16, 2001, 
for a grant of service connection for depression have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7105 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.157, 
3.400, 20.200, 20.201, 20.300 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she is entitled to service 
connection for depression prior to the current assigned date 
of August 16, 2001, for the grant of service connection for 
that disability, as she incurred that disorder prior to that 
date.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits. 

Following receipt of the veteran's August 2001 claim for 
service connection for depression, the RO, by a letter issued 
in January 2002, advised the veteran of the criteria for 
service connection, advised her of the types of evidence she 
could submit to substantiate the claim for service 
connection, and advised her of VA's duty to assist her to 
obtain evidence.  The letter described some of the types of 
evidence VA would assist her to obtain, as well as advising 
her of VA's duties to notify her about the status of her 
claim and the period of time allowed for submitting or 
identifying evidence.  This letter satisfied VA's duty to 
notify the veteran.

Thereafter, the claim for service connection for depression 
was granted, and the current claim before the Board, the 
claim for an earlier effective date for that grant of service 
connection, is a "downstream" issue, a claim logically 
flowing out of the original service connection claim.  The 
issue of whether disagreement with such a downstream element 
constitutes an application which requires separate compliance 
with the VCAA is before the Court for decision.  See 
McCutcheon v. Principi, 17 Vet. App. 559 (2004) (directing 
supplemental briefing of issue as to extent to which VCAA 
notice provisions apply where "downstream" element is at 
issue).  

In any event, after the claim for service connection was 
granted, and the veteran disagreed with the assigned 
effective date, the RO issued another letter, in May 2003.  
This letter advised the veteran of VA's duty to assist her, 
described the evidence required to substantiate a claim for 
an effective date for the grant of service connection for 
depression prior to August 16, 2001, provided a discussion of 
the evidence of record, and advised the veteran of the period 
allowed for submission or identification of evidence to 
support the claim.  The letter, in essence, advised her to 
submit or identify any evidence that might support her claim, 
although that the letter did not specifically set forth that 
advice in those words.

After that letter was issued, by a rating decision issued in 
July 2003, the RO denied the claim for an effective date 
prior to August 16, 2001, for the grant of service connection 
for depression.  In April 2004, the RO issued a SOC which 
included the full text of 38 C.F.R. § 3.159, as revised to 
incorporate and implement the VAA.  If the prior 
notifications to the veteran did not advise her specifically 
to provide any and all evidence in her possession that might 
pertain to the claim, this notice was sufficient to provide 
that notification, if required under the VCAA, as the revised 
text of that regulations includes each element of notice 
under the VCAA.  

Finally, the veteran testified at a hearing before the Board 
conducted by videoconference in July 2005.  Although the 
circumstances of that videoconference were far from ideal for 
the veteran, she did have an opportunity to identify any 
evidence that might be pertinent to this claim, and the 
record was kept open for 30 days thereafter.  The veteran did 
submit additional evidence, but none of that evidence was 
relevant to any criterion for an effective date prior to 
August 16, 2001 for the grant of service connection for 
depression.

The veteran has not alleged that VA failed to notify her of 
the evidence required to support her claim or failed in its 
duty to assist her.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The record reflects that the veteran was 
provided with specific information as to why the claim for an 
earlier effective date was denied, and that she was advised 
of the specific information lacking that might substantiate 
her claim.  The veteran has had an opportunity to review the 
evidence and comment about that evidence, and has been 
afforded appropriate due process as set forth in VA 
regulations.  

In particular, the veteran does not allege that she has any 
additional evidence in her possession that might be relevant 
to the claim, and the record clearly demonstrates that she 
has been informed that she should submit or identify any such 
evidence.  While there was no single notice which was 
sufficient to advise the veteran of all provisions of the 
VCAA with respect to this claim, if the Court determines that 
such specific notice is required for a "downstream" issue 
when that downstream issue related to a claim in which VCAA 
notice had been provided as to the original claim, the formal 
VCAA notice letters to the appellant, together with the 
discussion in the SOC, certainly satisfied the VCAA notice 
requirements.

Accordingly, the Board finds that any defect with respect to 
the VCAA notice provided as to this downstream issue was 
harmless error.  Through the multiple notices provided to the 
appellant, the multiple items of correspondence with the 
veteran, and the numerous items of evidence submitted by the 
veteran throughout the pendency of this claim, the notice 
provided to the veteran has fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The veteran has 
been provided with numerous opportunities to submit evidence 
and argument in support of her claim and to respond to VA 
notices.  

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  Both the duty to assist the 
veteran and the duty to notify the veteran have been met.  
Given the lengthy pendency of this claim, the veteran's 
numerous opportunities to submit evidence and argument, the 
actual notices to the veteran of the provisions of the VCAA, 
and the notice of the complete text of applicable 
regulations, and the fact that the veteran has been afforded 
a hearing before the Board by video conference, and that no 
additional evidence has been identified as available, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  Mayfield, supra.  

Law and regulations applicable to a claim for an earlier 
effective date

The effective date of compensation, based on a claim reopened 
with new and material evidence after a final disallowance, 
will be the date of VA receipt of the claim to reopen, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(i); 38 C.F.R. § 3.400(q), (r); Lapier v. Brown, 5 Vet. 
App. 215 (1993); Waddell v. Brown, 5 Vet. App. 454, 456 
(1993).  The effective date of an award of service connection 
is based upon a variety of factors, including date of claim, 
date entitlement is shown, and finality of prior decisions.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.

Under 38 C.F.R. § 3.400(r), the effective date for an award 
of service connection is the date of a successful application 
to reopen the claim supported by new and material evidence, 
or the date entitlement arose, whichever is later.  The Court 
held, in Sears v. Principi, 16 Vet. App. 244, 248 (2002) 
that, "[t]he statutory framework simply does not allow for 
the Board to reach back to the date of the original claim as 
a possible effective date for an award of service-connected 
benefits that is predicated upon a reopened claim."

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  A veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

By a claim received on August 16, 2001, the veteran sought 
service connection for a psychiatric disorder, to include 
depression.  The claims file establishes that the veteran had 
previously submitted a 1985 claim for service connection for 
injuries resulting from an automobile accident sustained 
during service.  As part of that claim, an August 1990 Board 
decision denied entitlement to service connection for post-
traumatic stress disorder (PTSD).  

Review of each claim submitted and each rating decision 
issued following the Board's August 1990 denial of service 
connection for PTSD reflects that no further claim for 
service connection for a psychiatric disorder, however 
diagnosed, was received by VA prior to August 16, 2001.  
Among the claims of record following the August 1990 Board 
decision, for example, the veteran sought increased 
disability evaluations for knee disabilities in December 
1995, and sought a temporary total evaluation following knee 
surgery in January 1996.  

In 1996, the veteran was evaluated for vocational 
rehabilitation benefits, but nothing in that application 
reflects an intent to apply for benefits based on psychiatric 
disability.  In August 1996, the veteran participated in a 
behavioral medicine program with a diagnosis of major 
depressive disorder secondary to chronic pain.  These 
clinical records, however in and of themselves, do not 
constitute a claim for benefits for a psychiatric disorder, 
although those records could have supported an inferred claim 
for an increased evaluation if service connection was already 
in effect for a psychiatric disability.  38 C.F.R. 
§§ 3.157(a), (b), 3.114.  See Lalonde v. West, 12 Vet. App. 
377, 381 (1999) (mere receipt of medical records cannot be 
construed as an informal claim for service connection for a 
disorder).

The veteran sought a clothing allowance in 1997.  In 1998, 
the disabilities for which service connection had been 
granted were re-evaluated.  However, despite careful review 
in an attempt to locate any communication of record which 
could, liberally interpreted, be construed as a claim for 
service connection for a psychiatric disorder, the Board is 
unable to find any statement which may be interpreted as a 
formal or informal claim for service connection for any 
psychiatric disorder until a claim for PTSD and depression 
was received on August 16, 2001.  

At her video conference hearing before the Board, the veteran 
contended that an effective date for the grant of service 
connection for depression was appropriate because she had 
suffered from depression for many years.  The record 
demonstrates that the veteran's contention that depression 
was diagnosed prior to August 16, 2001, is accurate.  
Unfortunately, the statutory provisions and regulations 
governing the assignment of an effective date for a grant of 
service connection do not authorize VA to assign an effective 
date for an award prior to the date of receipt of the claim 
for that benefit.  

Under 38 C.F.R. § 3.400(r), the effective date for an award 
of service connection is the date of a successful application 
for a benefits, or a successful application to reopen the 
claim, if previously denied, or the date entitlement arose, 
whichever is later.  The Court held, in Sears v. Principi, 16 
Vet. App. 244, 248 (2002) that, "[t]he statutory framework 
simply does not allow for the Board to reach back to the date 
of the original claim as a possible effective date for an 
award of service-connected benefits that is predicated upon a 
reopened claim."  Likewise, the Board has no authority to 
reach back beyond the date of an original claim for service 
connection in order to assign an effective date prior to the 
receipt of the claim.  

In this case, the Board is simply unable to find any 
communication from the veteran to VA which would support a 
finding that the veteran submitted an unadjudicated claim for 
service connection for depression or an informal claim for 
depression prior to August 16, 2001.  In the absence of any 
evidence that some communication evidencing such a claim was 
submitted prior to August 16, 2001, the Board simply has no 
authority to assign an effective date for the grant of 
service connection for depression prior to that date, 
although this result is unfavorable to the veteran and the 
Board recognizes that the veteran suffered from the 
disability prior to the submission of the claim.  

Unfortunately, since the preponderance of the evidence is 
against the claim, the provisions of 38 U.S.C.A. § 5107(b) 
regarding resolution of reasonable doubt is not applicable to 
warrant a more favorable determination.  The appeal must be 
denied.



ORDER

The appeal is denied.



	                        
____________________________________________
	J. Connolly Jevtich
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


